Citation Nr: 1023950	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-05 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel
INTRODUCTION

The appellant served on active duty from May 1968 to February 
1972.  The appellant's Military Occupational Specialty (MOS) 
was Quartermaster.  The appellant is not a veteran of combat.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  The appellant submitted a Notice of 
Disagreement with this decision in July 2007 and timely 
perfected his appeal in January 2008.

In December 2009, the appellant presented sworn testimony 
during a personal hearing in St. Petersburg, Florida, which 
was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
appellant's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claims.

The United States Court of Appeals for Veterans Claims 
(Court) held that in disability compensation claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with a veteran's service or with another service-
connected disability; but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  See 38 U.S.C. § 5103A(d)(2) (West 2002); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Of particular significance to the matters at hand, the 
McLendon Court stated that "when a nexus between a current 
disability and an in-service event is 'indicated', there must 
be a medical opinion that provides some nonspeculative 
determination as to the degree of likelihood that a 
disability was caused by an in-service disease or incident to 
constitute sufficient medical evidence on which the Board can 
render a decision with regard to nexus."  Id. at 85 (emphasis 
added).  The Court also noted that medical evidence that is 
too speculative to establish nexus is also insufficient to 
establish a lack of nexus; a VA medical examination must be 
undertaken to resolve the nexus issue.  Id. (citing Forshey 
v. Principi, 284 F.3d 1335, 1363 (Fed. Cir. 2002) (Mayer, 
C.J., and Newman, J., dissenting) ("The absence of actual 
evidence is not substantive 'negative evidence'"). 

In the present case, the appellant testified that he was 
exposed to acoustic trauma in service that affected his 
hearing in both ears and caused tinnitus.  VA provided an 
audiological examination in August 2007 to address whether 
these conditions are related to service.  Rather than 
providing a "nonspeculative determination of the degree of 
likelihood," however, the VA examiner concluded that it would 
be speculation to offer such an opinion.  The Board notes 
that this determination was based on two findings: (1) that 
the appellant did not seek medical treatment for his hearing 
loss until many years after service and (2) that he did not 
complain of tinnitus in a 1999 audiology assessment.

It should be noted that both McLendon and the applicable 
statutes require some assessment of probability, as opposed 
to a definitive statement of the cause of the disabilities.  
See 38 U.S.C. § 5107(b) (West 2002); McLendon, 20 Vet. App. 
at 85; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) 
(veteran prevails when evidence supports claim or is in 
relative equipoise).
The Court's precedent establishes that the duty to assist 
requires VA to obtain all relevant information that may 
reasonably be obtained before the Board may rely on a VA 
medical examiner's opinion to deny a claim.  In Jones v. 
Shinseki, No. 08-4061 (June 9, 2010), the Court held that 
"[I]n general, it must be clear on the record that the 
inability to opine on questions of diagnosis and etiology is 
not the first impression of an uninformed examiner, but 
rather an assessment arrived at after all due diligence in 
seeking relevant medical information that may have bearing on 
the requested opinion.  As the Secretary has acknowledged, 
this requirement inheres in the statutory equipoise rule as 
interpreted by the implementing regulation."  See 38 U.S.C. 
§ 5107(b) (West 2002); 38 C.F.R § 3.102 (2009) ("When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises . . . such doubt will be resolved in 
favor of the claimant."  (emphasis added)).  An examiner's 
conclusion that a diagnosis or etiology opinion is not 
possible without resort to speculation is a medical 
conclusion just as much as a firm diagnosis or a conclusive 
opinion.  However, a bald statement that it would be 
speculative for the examiner to render an opinion as to 
etiology or diagnosis is fraught with ambiguity.

Thus, before the Board can rely on an examiner's conclusion 
that an etiology opinion would be speculative, the examiner 
must explain the basis for such an opinion or the basis must 
otherwise be apparent in the Board's review of the evidence.  
Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a 
medical opinion "must support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions").  Furthermore, VA must ensure that any medical 
opinion, including one that states no conclusion can be 
reached without resorting to speculation, is "based on 
sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 302 (2009).  Therefore, it must be clear, from 
either the examiner's statements or the Board's decision, 
that the examiner has indeed considered "all procurable and 
assembled data," by obtaining all tests and records that 
might reasonably illuminate the medical analysis.  See Daves 
v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves 
this issue in doubt, it is the Board's duty to remand for 
further development.


Following the appellant's Travel Board hearing, his parents 
and cousin submitted corroborating statements that the 
appellant suffered from hearing loss upon his return from 
active duty service.  The appellant also stated that he was 
unaware that tinnitus was a medical condition during the time 
of his 1999 VA audiological examination.  At the time of the 
August 2007 VA examination, these lay statements were not of 
record.  As this information might "reasonably illuminate 
the medical analysis," in that it provides evidence of 
continuity of symptomatology, the Board finds that a new VA 
audiological examination must be conducted, taking this new 
evidence into account.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled 
for a VA examination with an 
appropriate medical specialist to 
determine the etiology of his bilateral 
hearing loss and tinnitus.  The claims 
file and a copy of this REMAND must be 
made available to and reviewed by the 
VA examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  

All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The VA 
examiner should specifically address 
the lay statements within the claims 
file and elicited during VA 
examination.  The examiner should 
specifically address the lay 
statements, to the effect, that the 
appellant suffered from hearing loss 
following his discharge from active 
duty service in giving the opinions.  

The VA examiner should state whether 
bilateral hearing loss and tinnitus are 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), causally or etiologically 
related to or aggravated by active duty 
service.

If any opinion cannot be made without 
resorting to speculation, the VA 
examiner should so state and should 
provide the supporting rationale for 
such finding.  All opinions given must 
be accompanied by a supporting 
rationale.

2.  The AMC should then readjudicate 
the issues on appeal.  If the 
determination remains unfavorable to 
the appellant, the AMC should issue a 
Supplemental Statement of the Case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
appellant and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).


